Citation Nr: 1103272	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
brain injury (TBI), previously characterized as residuals of an 
injury to the left side of the head.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to October 
1953, and from April 1954 to April 1955.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on appeal.  
In July 2010, the Board remanded the Veteran's claim for a Travel 
Board hearing.  The requested action was taken, and the Veteran 
appeared and testified at a December 2010 hearing at the St. 
Petersburg RO.  The transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary with respect to the Veteran's appeal. 

The Veteran was originally awarded a 10 percent rating for his 
TBI in June 2008, effective November 2004.  His rating was based 
on the old rating criteria for TBIs.  

The protocol for traumatic brain injuries (TBI) was revised, 
effective October 23, 2008, and the Veteran filed for a 
reevaluation of his TBI in March 2009.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The effective date for these revisions is 
October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  

Revised Diagnostic Code 8045 states that there are three main 
areas of dysfunction that may result from TBI and have profound 
effects on functioning, cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical.  Each of 
these areas of dysfunction may require evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of 
the brain.  Executive functions are goal setting, 
speed of information processing, planning, 
organizing, prioritizing, self-monitoring, problem 
solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not 
productive.  Not all of these brain functions may be 
affected in a given individual with cognitive 
impairment, and some functions may be affected more 
severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  
Evaluate cognitive impairment under the table titled 
"Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI 
or may be associated with cognitive impairment or 
other areas of dysfunction.  Evaluate subjective 
symptoms that are residuals of TBI, whether or not 
they are part of cognitive impairment, under the 
subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  
However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under 
another diagnostic code, such as migraine headache 
or Meniere's disease, even if that diagnosis is 
based on subjective symptoms, rather than under the 
"Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 
4.130 (Schedule of ratings-mental disorders) when 
there is a diagnosis of a mental disorder.  When 
there is no diagnosis of a mental disorder, evaluate 
emotional/behavioral symptoms under the criteria in 
the table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Evaluate physical (including neurological) 
dysfunction based on the following list, under an 
appropriate diagnostic code: Motor and sensory 
dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; 
loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and 
related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve 
dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.

The preceding list of types of physical dysfunction 
does not encompass all possible residuals of TBI.  
For residuals not listed here that are reported on 
an examination, evaluate under the most appropriate 
diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, 
and combine under § 4.25 the evaluations for each 
separately rated condition.  The evaluation assigned 
based on the "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise 
Classified" table will be considered the evaluation 
for a single condition for purposes of combining 
with other disability evaluations.

Consider the need for special monthly compensation 
for such problems as loss of use of an extremity, 
certain sensory impairments, erectile dysfunction, 
the need for aid and attendance (including for 
protection from hazards or dangers incident to the 
daily environment due to cognitive impairment), 
being housebound, etc.  

The table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise 
Classified" contains 10 important facets of TBI 
related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of 
impairment for each facet, as appropriate, ranging 
from 0 to 3, and a 5th level, the highest level of 
impairment, labeled "total."  However, not every 
facet has every level of severity.  The 
Consciousness facet, for example, does not provide 
for an impairment level other than "total," since 
any level of impaired consciousness would be totally 
disabling.  Assign a 100-percent evaluation if 
"total" is the level of evaluation for one or more 
facets.  If no facet is evaluated as "total," 
assign the overall percentage evaluation based on 
the level of the highest facet as follows: 0 = 0 
percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 
percent.  For example, assign a 70 percent 
evaluation if 3 is the highest level of evaluation 
for any facet.

Note (1): There may be an overlap of manifestations 
of conditions evaluated under the table titled 
"Evaluation Of Cognitive Impairment And Other 
Residuals Of TBI Not Otherwise Classified" with 
manifestations of a comorbid mental or neurologic or 
other physical disorder that can be separately 
evaluated under another diagnostic code.  In such 
cases, do not assign more than one evaluation based 
on the same manifestations.  If the manifestations 
of two or more conditions cannot be clearly 
separated, assign a single evaluation under 
whichever set of diagnostic criteria allows the 
better assessment of overall impaired functioning 
due to both conditions.  However, if the 
manifestations are clearly separable, assign a 
separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain 
evaluation levels in the table are only examples and 
are not symptoms that must be present in order to 
assign a particular evaluation.

Note (3): "Instrumental activities of daily living" 
refers to activities other than self-care that are 
needed for independent living, such as meal 
preparation, doing housework and other chores, 
shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a 
telephone.  These activities are distinguished from 
"Activities of daily living," which refers to basic 
self-care and includes bathing or showering, 
dressing, eating, getting in or out of bed or a 
chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and 
"severe" TBI, which may appear in medical records, 
refer to a classification of TBI made at, or close 
to, the time of injury rather than to the current 
level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 
8045.

Note (5): A veteran whose residuals of TBI are rated 
under a version of § 4.124a, diagnostic code 8045, 
in effect before October 23, 2008 may request review 
under diagnostic code 8045, irrespective of whether 
his or her disability has worsened since the last 
review.  VA will review that veteran's disability 
rating to determine whether the veteran may be 
entitled to a higher disability rating under 
diagnostic code 8045.  A request for review pursuant 
to this note will be treated as a claim for an 
increased rating for purposes of determining the 
effective date of an increased rating awarded as a 
result of such review; however, in no case will the 
award be effective before October 23, 2008.  For the 
purposes of determining the effective date of an 
increased rating awarded as a result of such review, 
VA will apply 38 CFR 3.114, if applicable.  38 
C.F.R. § 4.124a, DC 8045 (effective October 23, 
2008).

Id.

In June 2008, the Veteran underwent his initial VA examination 
regarding his TBI.  At that time, the Veteran reported 
significant headaches, equilibrium problems, faintness, and 
dizziness.  The headaches were noted to be weekly, with less than 
half of them identified as "prostrating."  The examiner 
diagnosed the Veteran as having a headache disorder related to 
his period of service following a head injury.  

In May 2009, following the revision of the rating criteria, the 
Veteran underwent another VA examination.  In addition to the 
headache and dizziness complaints as identified in the previous 
VA examination, the Veteran reported current memory problems.  He 
reported difficulty following a conversation, recalling recent 
conversations, remembering names of new acquaintances, finding 
words, and often misplacing items.  He further advised that he 
had difficulty with keeping attention, concentration, and 
executive functions, but the examiner noted this was not 
confirmed by objective evidence or testing.  The Veteran advised 
that he has had these memory problems for a year.  The examiner 
stated that the Veteran had no emotional or behavior signs or 
symptoms identified, and no known mental disorder.  He indicated 
that the Veteran's memory complaints do not represent residuals 
of TBI.  He did not, however, offer a rationale.  

During the Veteran's December 2010 hearing, he reported periods 
of syncope, 2 to 3 times in the past year; migraine headaches 2 
to 3 times weekly; significant memory problems; and keeping to 
himself instead of being his outgoing self.  He essentially 
indicated that his condition had worsened since the last VA 
examination in May 2009-both in regards to his memory and 
migraine headaches.  Additionally, his son testified that his 
father's condition had worsened and his memory had significantly 
worsened in the past year.  

Upon review of the evidence as outlined above, and in light of 
the changed rating criteria regarding TBIs, the Board finds that 
under the circumstances another VA examination is required.  The 
Veteran and his son, have both testified to the subjective 
worsening of the Veteran's condition.  They both stated that his 
memory and headaches have increased in severity in the past year.  
Additionally, the May 2009 VA examination did not fully address 
the Veteran's memory complaints, and merely noted his memory 
problems were unrelated to his TBI offering no rationale.  The 
Board finds this examination to be inadequate inasmuch as it did 
not provide a rationale for dismissing the Veteran's memory as 
being related to his TBI.  The Board notes that once VA 
undertakes the effort to provide an examination when developing a 
service connection claim, the examination must be an adequate 
one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the 
Board finds that the VA examination conducted was inadequate, the 
Veteran must be afforded a new VA examination to determine the 
current severity of his TBI residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination 
to determine the current severity of his TBI 
residuals.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is requested to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner should 
then provide an opinion as to the current 
severity of any TBI residuals.  The examiner 
is also requested to opine as to what 
symptoms are attributable to the Veteran's 
TBI, and what are associated with another 
disability.  In this regard, he/she is asked 
to specifically address the Veteran's 
complaints of memory problems.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
and procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



